l)ISMISS; Opinion issued September 20, 2012




                                              In The
                                         uf
                                    (!tiurt  prah
                         Fift1! )iitrirt uf Lcx tit It11w
                                       No. 05-12-00862-CR


                             ANTHONY RAY BROWN, Appellant
                                                ‘7.


                              THE STATE OF TEXAS, Appellee


                       On Appeal from the 86th JLldicial District Court
                                  Kaufman County, Texas
                               Trial Court Cause No. 21206


                             MEMORANDUM OPINION
                            Before Justices Bridges. Francis, and Lang
                                   Opinion By Justice Francis

       Anthony Ray Browi was convicted of murder and sentenced to life imprisonment. His

conviction was affirmed on direct appeal. Brown v. State, No. 05-04-00872-CR (Tex. App.—Dallas

Mar. 30. 2005. pet. ref d) (mem. op.) (not designated ror publication) Appellant filed a motion for
                                                                     .




appointment of counsel to pursue a motion for post-conviction DNA testing. The trial court denied

the motion for appointment of counsel and this appeal followed.

       An order denying appointment of counsel for post-conviction DNA testing is not an

appealable order. Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim. App. 2010). We dismiss the
appeal for want of jurisdiction,




                                   JUSTICE

Do Not Publish
TEx. R. App. P. 47
I 20862F.U05
                               (tniirt uf ppi’a1
                        tttI! L1t!5trtrt nt kxzt at )zt11a

                                           JUDGMENT
ANTHONY RAY BROWN, Appellant                            Appeal from the 86th Judicial I)istrict Court
                                                        of Kaufman County, Texas. (Tr.Ct.No.
No. 05-12-00862-CR              V.                      21206).
                                                        Opinion delivered by Justice Francis, Justices
THF STATE OF              Appellee                      Bridges and Lang participating.

       I3ased on the Court’s   opinion   of this date. we DISMISS the appeal fhr want of jurisdiction.


Judgment entered Septeniber 20, 2012.




                                                        MOLLY           C’S
                                                        JUSTICE